EXHIBIT Fee Deferral Plan for Directors of Weyerhaeuser Company Amended and Restated Effective January 1, 2009 1. Name and Purpose.The name of this plan is the “Fee Deferral Plan for Directors of Weyerhaeuser Company” (the “Plan”).Its purpose is to provide non-employee Directors of the Company with increased flexibility in timing the receipt of Fees earned as a Director and to assist the Company in attracting and retaining qualified individuals to serve as Directors. 2. Definitions.Whenever used in the Plan, the following terms shall have the meanings set forth below: (a) “2004 Plan” has the meaning set forth in Paragraph (b) “Board” means the Board of Directors of the Company, provided that no member of the Board shall participate in or cast a vote with respect to any matter which specifically relates to that individual, as opposed to relating to the Directors as a group. The Compensation Committee of the Board (“Committee”) makes recommendations to the Board, when appropriate, with respect to matters arising under the
